Name: 2006/496/EC: Council Decision of 6 July 2006 on the signing, on behalf of the European Community, of the Southern Indian Ocean Fisheries Agreement
 Type: Decision
 Subject Matter: European construction;  economic policy;  fisheries;  international affairs;  natural environment
 Date Published: 2006-07-18; 2007-03-16

 18.7.2006 EN Official Journal of the European Union L 196/14 COUNCIL DECISION of 6 July 2006 on the signing, on behalf of the European Community, of the Southern Indian Ocean Fisheries Agreement (2006/496/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community is competent to adopt measures for the conservation and management of fisheries resources and to enter into agreements with third countries and international organisations. (2) The Community is a Contracting party to the United Nations Convention on the Law of the Sea, which requires all members of the international community to cooperate in managing and conserving the sea's biological resources. (3) The Community and its Member States have ratified the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of straddling Fish Stocks and Highly Migratory Fish Stocks. (4) The Fifth intergovernmental conference of Parties interested in the future Southern Indian Ocean Fisheries Agreement presented a draft Agreement. (5) The Community fishes stocks in the relevant Area and it is in the interest of the Community to play an effective role in the implementation of the Agreement. It is therefore necessary to sign the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Southern Indian Ocean Fisheries Agreement is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion. Done at Brussels, 6 July 2006. For the Council The President P. LEHTOMÃ KI